Citation Nr: 1622805	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-43 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of an in-service fracture of the left little finger.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from June 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which continued the existing noncompensable evaluation for the residual disability of an in-service fracture of the left little finger.  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In October 2010, the RO granted a 10 percent rating for the left little finger, effective February 9, 2009, the date of his claim for an increased rating.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's disability is evaluated as 100 percent disabling from July 6, 2011 to September 1, 2011; an increased rating will not  be considered for that time period.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

In the written brief presentation submitted by the Veteran's representative in May 2016, the representative asserted that the issue of the Veteran's numbness of the left small finger and his surgery of the same finger were inextricably intertwined under 38 U.S.C. § 1151.  Thus, it appears that a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for numbness of the left small finger, resulting from VA surgical treatment, has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  


FINDING OF FACT

The Veteran's residuals of an in-service fracture of the left little finger have been manifested by pain, loss of range of motion, weakness, and deformity, however, he still retains functional use of his left little finger and his left little finger fracture residuals have not more nearly approximated amputation of the little finger with metacarpal resection or loss of use of the hand, and there are no objective neurological manifestations of this disability.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for the orthopedic manifestations of the Veteran's residuals of an in-service fracture of the left little finger have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in March 2009.

Additionally, in August 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  A RO Decision Review Officer or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the August 2014 hearing, the Veterans Law Judge stated the issue on appeal, and information was also solicited regarding the severity of the residuals of in-service fracture of the left little finger, as well as any recent treatment received.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board acknowledges that in a written brief presentation dated in May 2016, the Veteran's representative noted that in the June 2015 VA examination report, the examiner stated that the Veteran was "developing worsening ulnar nerve distribution numbness in the small finger," and indicated that no nerve conduction studies had been performed and needed to be done in order to assess the Veteran's nerves.  The Veteran's representative acknowledged that a nerve conduction study (NCS) was conducted on July 13, 2015, but also noted that a review of all available files in VBMS and VVA only yielded the report and not the actual study, and claimed that the Veteran's claims file was therefore "incomplete".  The Board notes, however, that of record is the VA neurologist's interpretation of the July 2015 NCS, which is sufficient for rating purposes, and that a copy of the actual NCS study need not be obtained.  Additionally, the Veteran underwent VA examinations in April 2009, March 2010, July 2012, and June 2015, to assess the severity of his service-connected left little finger.  The Board finds that these VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

In December 2014, the Board remanded this appeal for further development.  In April 2015, the RO obtained SSA records.  VA records dated through July 2015 were associated with the claims file.  And a new examination was provided in 2015.  Accordingly, there has been substantial compliance with the remand directives of December 2014.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On a VA examination in April 2009, the Veteran reported he had trouble performing repetitive lifting, carrying, handling, grasping, finger-gripping, and otherwise working with his hands.  Objective examination revealed he could tie his shoelaces, fasten buttons, and pick up a piece of paper off of the floor and tear it with both hands.  His little finger was found to be intact, his hand strength was normal, and the distance between the tip of the thumb and the index, long, ring, and your little finger joints was 0 centimeters (cm) bilaterally.  Examination revealed tenderness to palpation of the PIP and MP joints of the left little finer.  Range of motion of left little finger joint revealed that active DIP flexion was limited to 60 degrees, without pain, with 90 degrees as normal range of motion.  Active PIP flexion was limited from 0 to 90 degrees, with pain at 90 degrees, and 100 degrees as normal.  Active MP flexion was limited from 0 to 80 degrees, with pain at 80 degrees and 90 degrees as normal.  Range of motion of the left little finger joint was limited by pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use, with pain having the major functional impact.  An x-ray study revealed old avulsion, base of the proximal phalanx of the 5th finger, and post-traumatic changes, distal end of the 5th metacarpal with minimal post-traumatic osteoarthritic changes of the 5th metacarpophalangeal joint.  The diagnoses included ankylosis of the left little finger changed to post-traumatic osteoarthritis of the left 5th metacarpophalangeal joint and old avulsion of the PIP joint, and no evidence of left little finger fracture.

In a statement received in June 2009, the Veteran reported that his left hand was a lot weaker than the right hand, and that he could not touch his left 5th fingertip with his thumb, and that he had redness or swelling when he snagged his left 5th finger, but that at that time of the examination he had not hurt it.  He also reported he had a problem with typing, which did affect the type of job he was looking as far as being a warranty representative and doing customer service and using hand tools.  

In a statement dated in July 2009, the Veteran reported having problems with his little finger, and noticed it moved when he was typing on the computer.  He reported he had to learn how to type again because of a change in his job that required him to type 35 words per minute, but that now he could only type 12 to 15 words per minute.  

VA treatment records showed that in January 2010, the Veteran requested a referral to orthopedics to correct his finger deformity, and reported he was bothered by the left fifth finger deformity for aesthetic reasons, that it was not causing him any pain, and that he wanted it to be normal again.  

On VA examination in March 2010, examination revealed no scar on the left little finger.  It was noted that the Veteran was able to tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  Examination of hand dexterity revealed the gap between the proximal transverse crease of the palm to the left hand little fingertip to be 3 cm.  With the left thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the fingers was:  index finger 0 cm, long finger 0 cm, ring finger 0 cm, and little finger 2 cm.  Left hand strength was within normal limits.  Range of motion of the left little finger was to 100 degrees on PIP flexion (110 was normal), to 80 degrees on MP flexion (90 was normal), and to 60 degrees on DIP flexion (70 was normal).  There was tenderness to palpation over the left fifth finger.  An x-ray study of the left hand showed osteoarthritis, an old avulsion, and old, healed fracture.  The diagnoses included fracture left little finger with osteoarthritis, an old healed fracture, an old avulsion, decreased dexterity, and decreased mobility.  The subjective factors included pain, and the objective factors were tenderness, decreased range of motion, decreased dexterity, and radiologic findings.  The examiner opined that the effect of this condition on the Veteran's usual occupation and on his daily activity was considered minimal. 

In September 2010 VA records, the Veteran was seen with a marked deformity of the left 5th finger that reportedly occurred many years ago while repairing helicopters.  Examination of the left hand showed that his left 5th finger was at 90 degrees to the palm and fell into the palmar flexion at the MIP joint.  Neurological and circulation were found to be good, but there was little flexion which indicated probable flexor tendon injury.  X-rays confirmed a subluxation of the proximal phalanx on the 5th metacarpal head and a bone fragment off the base of the proximal phalanx.  The diagnosis was marked deformity of the left 5th finger.

A July 2012 VA examination was conducted.  The Veteran reported that the finger hangs away from the rest of the fingers and there was numbness at times.  The Veteran reported flare-ups, when he grabs things or drives, the finger sticks out and goes numb.  Upon examination, there was a gap between the thumb pad and fingers of less than 1 inch or 2.5 cm.  There was pain at that point.  There was a gap of less than 1 inch between any fingertips and the proximal transverse crease of the palm, with pain at the end point.  The Veteran was able to perform repetitive use testing and there was additional limitation of function, to include less movement than normal.  The examiner did not find tenderness or pain upon palpation and there was 5/5 muscle strength.  The examiner determined there was no ankylosis and no scars that are painful, unstable, or greater than 6 square inches.  The examine also found that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by amputation with prosthesis.  The examiner found that the functional impact was mildly increased time to complete certain occupational tasks such as left sided grasping and fingering, secondary to pain.  This is not, however, a contraindication for him not to perform these tasks.

In August 2014, the Veteran testified that his left finger little was numb all the time and that it felt like it would fall off.  He also reported having pain and weakness in the left little finger.  At the hearing he showed his left little finger, and juridical notice was taken that it was stuck out to the side.  The Veteran testified he had usage of his left little finger, but that it felt weird all the time and had limitations.  He also testified that the finger swelled up all the time, and that he had difficulties with that.  He testified that the numbness had worsened, that he dropped things, and that he could not feel when his finger touches things.  

On the VA examination in June 2015, the Veteran reported developing worsening ulnar nerve distribution numbness in the small finger (SF) and that he continued to have weakness with adduction of the left SF and that full flexion was present but was difficult for him and weakened in the SF.  The examiner noted that no nerve conduction studies had been performed and needed to be done to evaluate the nerve.  The diagnosis was listed as small finger deformity with numbness.  For medical history, it was noted that the Veteran had this left SF deformity since it was dislocated in a military injury, and that since that time he reported that the finger had been numb and that he eventually had surgery on it years ago but that it was still difficult for him to adduct it and flex it.  The reported the numbness was getting worse and that the left SF goes completely numb at night now.  For functional limitations, the Veteran reported difficulty with motion and numbness.   

Objective examination of the left hand revealed abnormal range of motion and range of motion of the little finger revealed MCP flexion was to 90 degrees, PIP flexion was to 90 degrees, and DIP flexion was to 60 degrees.  There was no gap between the pad of the thumb and the fingers, and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  It was noted that he could not adduct his small finger without assistance.  No pain was noted on the examination, and there was no evidence of pain on use of the hand.  There was also no localized tenderness or pain on palpation of the joint or associated soft tissue.  He was able to perform repetitive use testing of the left hand, with at least three repetitions, and there was no additional functional loss or range of motion after repeated use.  There was also no pain, weakness, fatigability, or incoordination that significantly limited functional ability with repeated use over a period of time.  With regard to additional contributing factors of disability, the examiner noted that he had less movement than normal due to ankylosis, adhesions, etc.; weakened movement due to muscle or peripheral nerve injury, etc.; and deformity.  Hand grip strength was slightly reduced in the left hand, which was due to the left little finger disability, but no muscle atrophy was noted.  It was noted that he had no ankylosis in the left hand.  There was objective decreased sensation of the left SF to light touch.  The examiner opined that, due to the Veteran's left SF condition, there was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  An x-ray showed degenerative arthritis of the left hand.  The examiner opined that the Veteran's left SF condition impacted his ability to perform occupational tasks, noting that the Veteran was able to function, however it was difficult and it would take him longer to perform tasks as his small finger did not move well in adduction or flexion.  

In a VA treatment record dated June 11, 2015, it was noted that the Veteran had been called and advised of his x-ray which showed minimal DJD radiocarpal joint, first metacarpal trapezial joint, one through five interphalangeal joints, and unchanged small bony exostosis third distal phalanx base.  The impression was unchanged post-traumatic DJD of 5th MCP joint with minimal ulnar deviation.  The VA provider noted that the Veteran's numbness on the little finger was because of the trauma and that "not unless he also has numbness on the ring and middle finger can we rule out CTS", and the provider did not want to subject him to the EMG needles.  It was noted that the Veteran went for a meeting for compensation and they had suggested doing the EMG and stated that it would help him get a higher percentage.  

A VA record dated in July 2015 showed that the Veteran underwent NCS (nerve conduction studies), on the left and right upper limbs, in a sitting position.  It was noted that inching technique along the ulnar nerve at the elbows was not possible because of adiposity.  It was also noted that the Veteran was more symptomatic in the left upper limb, and that he reported having an injury to that side in service, involving his small finger.  The impressions included abnormal study of the right upper limb; no electrical evidence of ulnar neuropathy on the left side; no electrical evidence of median neuropathy at or distal to the wrists, on either side; no electrical evidence of polyneuropathy confined to the upper limbs.

III. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected residuals of in-service fracture of left little finger.  The record reflects that the 10 percent rating was assigned under Diagnostic Codes (DCs) 5230-5010, based on the VA examiner's report of x-ray findings of osteoarthritis, tenderness, and decreased range of motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  DC 5010 addresses arthritis due to trauma, while DC 5230, in turn, governs limitation of motion of the ring or little finger.

DC 5230 provides that a maximum zero percent rating is assigned for any limitation of motion of the ring or little finger, whether on the major (dominant) or minor (non-dominant) hand.  See 38 C.F.R. § 4.71a, DC 5230.  DC 5010 applies to traumatic arthritis and is rated as degenerative arthritis under DC 5003.  DC 5003 provides that arthritis is rated under the appropriate diagnostic code for the joint or joints involved, but that when limitation of the joints is noncompensable, a rating of 10 percent is warranted for each group of minor joints affected by limitation of motion.  The fingers are considered minor joints.  See 38 C.F.R. § 4.45(f).  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

The Board initially notes that the Veteran's left little finger disability has been assigned the maximum schedular rating permitted for limitation of motion.  Additionally, arthritis does not provide a basis to increase the evaluation as there is limitation of motion and the evidence of record does not demonstrate x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Accordingly, an increased evaluation is not warranted, even considering the Veteran's report of pain, weakness, limited motion, and deformity of the left little finger, and has considered whether a higher rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But ankylosis of the right or little finger is also considered noncompensably disabling.  38 C.F.R. § 4.71a, DC 5227.  Further, a review of the rating schedule, however, indicates that there are no other applicable codes pertaining to limitation of motion that would permit a disability rating in excess of 10 percent.

The Board also finds that the Veteran's left little finger fracture residuals have not met or more nearly approximated amputation of the little finger with metacarpal resection (more than one-half the bone lost), which is required for a (maximum) 20 percent rating under DC 5156.  The record shows no evidence of amputation or symptoms that would warrant assigning a rating based on amputation.  In that regard, several VA examinations have shown that the Veteran's left little finger is intact, and while range of motion has been limited and left hand muscle strength reduced, there has been no finding or report of impairment of the left little finger that would approximate amputation.  Additionally, the Board notes that there is no question that the Veteran's left little finger disability has manifested pain, weakness, and deformity, which has restricted his overall motion; however, even taking into account any additional functional limitation due to pain, the evidence of record indicates he has maintained slight to moderate impairment of range of motion for the entire rating period.  As such, the degree of functional impairment does not warrant a higher rating based on limitation of motion or amputation.

While the Veteran has described limited use of the left hand and left hand strength is slightly diminished, he has not contended, nor does the weight of the lay or medical evidence show, that he has lost the use of the left hand or lost all effective functioning of the hand due to the service-connected left little finger fracture residuals.  Thus, the service-connected left finger disability does not approximate a disability based on loss of use of the hand.  See 38 C.F.R. § 4.71a, DC 5125. 

The Board also notes that although the Veteran underwent surgery on the left little finger, there is no evidence of record of any scars, including tender or painful scars, associated with the left little finger disability nor has the Veteran asserted otherwise; therefore, the Board finds that he is not entitled to a separate compensable rating under DCs 7800 through 7805.  38 C.F.R. § 4.118.

The Board has also considered the Veteran's complaints of numbness in the left finger, which he has described as worsening and as experiencing his whole finger going numb.  As noted above, however, the NCS conducted in July 2015 showed no ulnar or median neuropathy on the left side and no polyneuropathy of the upper limbs.  The Veteran has provided competent lay evidence of ongoing complaints of numbness, but these statements are outweighed by the medical evidence of record, which made specific findings based upon neurological testing.  The record does not indicate that the Veteran has the medical expertise to diagnose neurological disorders, which are not capable of lay observation.  

Finally, the Board considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's PTSD.  The governing norm in such exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the Board finds that the rating criteria contemplate the Veteran's left finger disability as manifested by limitation of motion, weakness, deformity, pain, and numbness.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's finger disability - although the Veteran's reported numbness is not contemplated within the assigned rating, that is because the more probative evidence of record demonstrated there was no current disability in that regard.  Furthermore, the General Rating Formula provides for higher ratings for the left finger disability.  Accordingly, the first step of Thun is not met and referral is not required. 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms of the Veteran's left little finger disability or any other service-connected disability (PTSD with specified depressive disorder and tinnitus) that have not been attributed to a specific service-connected condition.  Additionally, the Veteran has not asserted, and the evidence does not raise, the issue of consideration of the collective impact.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Feb. 26, 2016) (noting that the Board "lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status").  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for extraschedular ratings for the disability at issue is not warranted.  See Thun, 22 Vet. App. at 115.

Accordingly, as the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the orthopedic residuals of in-service fracture of the left little finger, the benefit-of-the-doubt rule is inapplicable, and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of an in-service fracture of the left little finger is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


